DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2022 has been entered.
 
                                                 Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 5 April 2022. 
Claims 1-20 are now pending in this application.
Claims 1, 3, 7, 11 and 15-19 are amended.


                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 and 09 May 2022 have been considered by the examiner.

                                                   Response Arguments
Applicant’s arguments filed in the amendment filed on 5 April 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, page 3 of 19, recites “…wherein the copy share URL action is the first integrated custom…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over DALLAS THOMAS (“Use Google's Reverse Image Search on Your Android Device,” 10 February 2017, hereinafter THOMAS), in view of SUTOU et al. (U.S. Pub. No.: US 20150046860, hereinafter “SUTOU”), and further in view of David Lane Diamond et al. (U.S. Patent No.: US 6591295, hereinafter “Diamond”).
For claim 1, THOMAS discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for providing integrated image searching (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone…” where “Android Device” and “phone” inherently includes “computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for providing integrated image searching”), the method comprising: 
in response to a first integrated custom action triggered via a native operating system, launching a content application on a mobile device, wherein the content application comprises an image search feature for searching for images (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…”
WHERE “a mobile device” is broadly interpreted as “Android Device” and “phone”
WHERE “a first integrated custom action” is broadly interpreted as “press the Share button”
WHERE “content application” is broadly interpreted as “the app, which is called Image Search”
WHERE “launching a content application on a mobile device” is broadly interpreted as “…select "Image Search" from Android's share menu…At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online…”), 
wherein the content application is integrated with the native operating system to generate a set of integrated custom actions that define corresponding entry points, in a set of entry points to directly launch the image search feature of the content application from a set of external applications (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…open the picture in your gallery app and press the Share button there…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 4, left and right screenshots.
WHERE “a set of external applications” is broadly interpreted as “Some apps” (e.g. any app(s) presents an image, such as THOMAS: page 4, left screenshot, disclose a chat/messenger app present an image to a user)
WHERE “integrated custom actions” is broadly interpreted as “taken to the Google Images search results page” which is customized based on the selected image(s) (e.g. selected different images will generate different integrated custom actions to taken to different “Google Images search results page”), 
the set of integrated custom actions comprising the first integrated custom action associated with a first image search interface for a first external application and a second integrated custom action associated with a second image search interface for a second external application that is different from the first external application (THOMAS: page 1, “Android Device…” page 2, “…would be nice to see if someone's profile pic in a dating app were actually their own…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 4, left and right screenshots.
WHERE “a first external application” and “a second external application” are broadly interpreted as “Some apps”
WHERE “the first integrated custom action associated with a first image search interface for a first external application” is broadly interpreted as “open the picture in your gallery app and press the Share button there…” and “Once you've shared the image, just select "Image Search" from Android's share menu”);
causing display of an image search results page comprising the image search results based on the image (THOMAS: page 1, “Android Device…” page 2, “…would be nice to see if someone's profile pic in a dating app were actually their own…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 4, left and right screenshots, page 5, screenshots).
However, THOMAS does not explicitly disclose 
receiving, via the first integrated custom action from the set of integrated customer actions of the native operating system, an image identifier to execute an image search operation of the image search feature, 
the first integrated custom action defines an entry point to the content application based on the content application automatically detecting the image identifier from a clipboard manager, wherein the image identifier is a Uniform Resource Locator (URL) received based on a copy share URL action of the native operating system of the mobile device, wherein the copy share URL action is the first integrated custom, 
generating, in the content application, an image search prompt interface associated with the first image search interface, wherein image search prompt interface displays a prompt to execute the image search operation; 
receiving, in the content application, an indication via the image search prompt interface to execute the image search operation; 
executing the image search operation to identify image search results based on an image corresponding to the image identifier, wherein the image search operation is executed based on an image store for a plurality of products associated with a content platform of the content application.
	SUTOU discloses receiving, via the first integrated custom action from the set of integrated customer actions of the native operating system, an image identifier to execute an image search operation of the image search feature (SUTOU: paragraph [0060], “…In this case, for example, when the drag operation on the image 1041 is started, the browser function 124 acquires a link set in the image 1041 and a uniform resource locator (URL) of a source, and generates the image 1013 using the image acquired by the URL as a source. In addition, when the drag operation on the image 1041 is finished in the input area 1010, the browser function 124 causes the input area 1010 to display the image 1013, and internally retains the acquired URL for a search or posting to be performed afterward …”
WHERE “image identifier” is broadly interpreted as “uniform resource locator (URL)”);
generating, in the content application, an image search prompt interface associated with the first image search interface, wherein image search prompt interface displays a prompt to execute the image search operation (SUTOU: paragraph [0060], “…In this case, for example, when the drag operation on the image 1041 is started, the browser function 124 acquires a link set in the image 1041 and a uniform resource locator (URL) of a source, and generates the image 1013 using the image acquired by the URL as a source. In addition, when the drag operation on the image 1041 is finished in the input area 1010, the browser function 124 causes the input area 1010 to display the image 1013, and internally retains the acquired URL for a search or posting to be performed afterward …” paragraph [0061], “FIG. 6 is a diagram showing a state in which the user presses the search button 1020 in the state shown in FIG. 5. When the search button 1020 is pressed, the browser function 124 transmits to a server the URL of the image 1041 as a search condition, for example, and thus executes information search using the image 1041 as a condition.”
WHERE “an image search prompt interface” is broadly interpreted as “search button 1020”); 
receiving, in the content application, an indication via the image search prompt interface to execute the image search operation (SUTOU: paragraph [0060], “…In this case, for example, when the drag operation on the image 1041 is started, the browser function 124 acquires a link set in the image 1041 and a uniform resource locator (URL) of a source, and generates the image 1013 using the image acquired by the URL as a source. In addition, when the drag operation on the image 1041 is finished in the input area 1010, the browser function 124 causes the input area 1010 to display the image 1013, and internally retains the acquired URL for a search or posting to be performed afterward …” paragraph [0061], “FIG. 6 is a diagram showing a state in which the user presses the search button 1020 in the state shown in FIG. 5. When the search button 1020 is pressed, the browser function 124 transmits to a server the URL of the image 1041 as a search condition, for example, and thus executes information search using the image 1041 as a condition…” 
WHERE “receiving, in the content application, an indication via the image search prompt interface” is broadly interpreted as “search button 1020 is pressed”); 
executing the image search operation to identify image search results based on an image corresponding to the image identifier, wherein the image search operation is executed based on an image store for a plurality of products associated with a content platform of the content application (SUTOU: paragraph [0060], “…In this case, for example, when the drag operation on the image 1041 is started, the browser function 124 acquires a link set in the image 1041 and a uniform resource locator (URL) of a source, and generates the image 1013 using the image acquired by the URL as a source. In addition, when the drag operation on the image 1041 is finished in the input area 1010, the browser function 124 causes the input area 1010 to display the image 1013, and internally retains the acquired URL for a search or posting to be performed afterward…” paragraph [0061], “FIG. 6 is a diagram showing a state in which the user presses the search button 1020 in the state shown in FIG. 5. When the search button 1020 is pressed, the browser function 124 transmits to a server the URL of the image 1041 as a search condition, for example, and thus executes information search using the image 1041 as a condition…”).
Additionally, SUTOU also discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed, by one or more processors, cause the one or more processors to perform a method for providing integrated image searching (SUTOU: paragraph [0036], “…The terminal device 100 includes a touch panel 110, a processor 120, memory 130…The processor 120 operates in accordance with a program stored at least temporarily in the memory 130, and thus achieves functions including a display control function 122 and a browser function 124. Hereinafter, the functional configuration will be further described…” paragraph [0039], “…the browser function 124 acquires information by utilizing a search service. In this case, the information that is input by the user may be utilized as a search condition…” paragraph [0049], “…the search button 1020 is a first icon for executing a first operation based on an input accepted by the input area 1010…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD” as taught by SUTOU, because it would provide THOMAS’s method with the enhanced capability of “…to provide an information processing apparatus and an information processing method which are novel and improved, and which are capable of providing a user interface that makes it easier for a user to utilize cross-sectionally information acquired through a plurality of operations performed by the information processing apparatus.” (SUTOU: paragraph [0005])
However, THOMAS and SUTOU do not explicitly disclose 
the first integrated custom action defines an entry point to the content application based on the content application automatically detecting the image identifier from a clipboard manager, wherein the image identifier is a Uniform Resource Locator (URL) received based on a copy share URL action of the native operating system of the mobile device, wherein the copy share URL action is the first integrated custom action. 
Diamond discloses the first integrated custom action defines an entry point to the content application based on the content application automatically detecting the image identifier from a clipboard manager, wherein the image identifier is a Uniform Resource Locator (URL) received based on a copy share URL action of the native operating system of the mobile device, wherein the copy share URL action is the first integrated custom action (Diamond: column 2, lines 22-37, “…the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods…” Column 3, lines 15-28, “…The clipboard helps the user to easily capture, store, and retrieve multimedia Web objects. Using its drag-and-drop features, multimedia objects can be retrieved from a database and displayed in a Web browser and other Web applications. When a visual representation of a multimedia object stored in a database is dragged and dropped into the screen area displayed by a Web authoring tools, the clipboard supplies the tool with the necessary URL for retrieving the stored object from the database. Using the clipboard, the user can also capture multimedia objects from executing applications, from connected devices, or from the Internet, and store these objects in the database.” Column 3, line 54-column 4, line 9, “The clipboard 117 integrates multimedia data into Web and Java applications. Using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server. URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste" as well as by "drag-and-drop" methods in the familiar way that file and memory based objects are manipulated by the standard clipboard features implemented by an operating system. For example, using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database; d. capture image objects from external sources, such as cameras and scanners, and store them in the database; or e. edit multimedia objects with an editing application and reload the updated object into the database” 
WHERE “a clipboard manager” is broadly interpreted as “clipboard program”); 
WHERE “the copy share URL action is the first integrated custom action” is broadly interpreted as “…URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste" as well as by "drag-and-drop" methods”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “Methods And Apparatus For Using Multimedia Data Stored In A Relational Database In Web Applications” as taught by Diamond, because it would provide THOMAS’s method with the enhanced capability of “…clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods. The object's URL is transferred to another application, such as a Web page authoring tool for composing HTML pages. In addition, the clipboard may be used to capture a multimedia object from a device, such as a digital camera or scanner, or to fetch an object via the Internet, and to then store the new object in a selected row and column location in a selected database table…” (Diamond: column 2, lines 22-37)
For claim 2, THOMAS, SUTOU and Diamond disclose the media of claim 1, wherein the native operating system is a mobile operating system having a plurality of application programming interfaces (APIs), wherein the APIs are used to build integrated custom actions that are entry points to the image search feature of the content application (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…open the picture in your gallery app and press the Share button there…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 4, left and right screenshots. WHERE “a plurality of application programming interfaces (APIs)” is broadly interpreted as “a plurality of application programming interfaces (APIs)”)
However, THOMAS does not explicitly disclose wherein the content application is programmed to access the clipboard manager storing the image identifier. 
Diamond discloses wherein the content application is programmed to access the clipboard manager storing the image identifier. (Diamond: column 2, lines 22-37, “…the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods…” Column 3, lines 15-28, “…The clipboard helps the user to easily capture, store, and retrieve multimedia Web objects. Using its drag-and-drop features, multimedia objects can be retrieved from a database and displayed in a Web browser and other Web applications. When a visual representation of a multimedia object stored in a database is dragged and dropped into the screen area displayed by a Web authoring tools, the clipboard supplies the tool with the necessary URL for retrieving the stored object from the database. Using the clipboard, the user can also capture multimedia objects from executing applications, from connected devices, or from the Internet, and store these objects in the database.” Column 3, line 54-column 4, line 9, “The clipboard 117 integrates multimedia data into Web and Java applications. Using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server. URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste" as well as by "drag-and-drop" methods in the familiar way that file and memory based objects are manipulated by the standard clipboard features implemented by an operating system. For example, using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database; d. capture image objects from external sources, such as cameras and scanners, and store them in the database; or e. edit multimedia objects with an editing application and reload the updated object into the database”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “Methods And Apparatus For Using Multimedia Data Stored In A Relational Database In Web Applications” as taught by Diamond, because it would provide THOMAS’s method with the enhanced capability of “…clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods. The object's URL is transferred to another application, such as a Web page authoring tool for composing HTML pages. In addition, the clipboard may be used to capture a multimedia object from a device, such as a digital camera or scanner, or to fetch an object via the Internet, and to then store the new object in a selected row and column location in a selected database table…” (Diamond: column 2, lines 22-37)
For claim 3, THOMAS, SUTOU and Diamond disclose the media of claim 1, wherein the image identifier is received based on: 
receiving, at the first external application, an indication to launch a native operating system copy share URL action interface (Diamond: column 2, lines 22-37, “…the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods…” Column 3, lines 15-28, “…The clipboard helps the user to easily capture, store, and retrieve multimedia Web objects. Using its drag-and-drop features, multimedia objects can be retrieved from a database and displayed in a Web browser and other Web applications. When a visual representation of a multimedia object stored in a database is dragged and dropped into the screen area displayed by a Web authoring tools, the clipboard supplies the tool with the necessary URL for retrieving the stored object from the database. Using the clipboard, the user can also capture multimedia objects from executing applications, from connected devices, or from the Internet, and store these objects in the database.” Column 3, line 54-column 4, line 9, “The clipboard 117 integrates multimedia data into Web and Java applications. Using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server. URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste" as well as by "drag-and-drop" methods in the familiar way that file and memory based objects are manipulated by the standard clipboard features implemented by an operating system. For example, using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database; d. capture image objects from external sources, such as cameras and scanners, and store them in the database; or e. edit multimedia objects with an editing application and reload the updated object into the database”); 
generating the native operating system copy share URL action interface in the first external application (Diamond: column 2, lines 22-37, “…the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods…” Column 3, lines 15-28, “…The clipboard helps the user to easily capture, store, and retrieve multimedia Web objects. Using its drag-and-drop features, multimedia objects can be retrieved from a database and displayed in a Web browser and other Web applications. When a visual representation of a multimedia object stored in a database is dragged and dropped into the screen area displayed by a Web authoring tools, the clipboard supplies the tool with the necessary URL for retrieving the stored object from the database. Using the clipboard, the user can also capture multimedia objects from executing applications, from connected devices, or from the Internet, and store these objects in the database.” Column 3, line 54-column 4, line 9, “The clipboard 117 integrates multimedia data into Web and Java applications. Using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server. URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste" as well as by "drag-and-drop" methods in the familiar way that file and memory based objects are manipulated by the standard clipboard features implemented by an operating system. For example, using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database; d. capture image objects from external sources, such as cameras and scanners, and store them in the database; or e. edit multimedia objects with an editing application and reload the updated object into the database” column 4, lines 25-40, “…The user may then drag a reference to the image (its URL) from the clipboard 117 and drop it into an standard HTML editing tool at 121, such as Microsoft Frontpage.RTM., which supports the passing of URLs in a compatible clipboard format. The resulting HTML Web page seen at 122 specifies the stored image by means of an HTML <img> tag holding the URL provided by the clipboard 117 which designates a persistently stored copy of the image in the database 113. The Web page 122 may be displayed in a Web browser 115 which uses the URL to fetch the image via the Web agent 111 which invokes an SQL procedure 112 specified in the URL”); and 
receiving an indication to copy share a URL associated with an image in the first external application, wherein the URL is stored in association with the clipboard manager (Diamond: column 2, lines 22-37, “…the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods. The object's URL is transferred to another application, such as a Web page authoring tool for composing HTML pages. In addition, the clipboard may be used to capture a multimedia object from a device, such as a digital camera or scanner, or to fetch an object via the Internet, and to then store the new object in a selected row and column location in a selected database table…” 
Column 3, lines 15-28, “…The clipboard helps the user to easily capture, store, and retrieve multimedia Web objects. Using its drag-and-drop features, multimedia objects can be retrieved from a database and displayed in a Web browser and other Web applications. When a visual representation of a multimedia object stored in a database is dragged and dropped into the screen area displayed by a Web authoring tools, the clipboard supplies the tool with the necessary URL for retrieving the stored object from the database. Using the clipboard, the user can also capture multimedia objects from executing applications, from connected devices, or from the Internet, and store these objects in the database.” Column 3, line 54-column 4, line 9, “The clipboard 117 integrates multimedia data into Web and Java applications. Using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server. URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste" as well as by "drag-and-drop" methods in the familiar way that file and memory based objects are manipulated by the standard clipboard features implemented by an operating system. For example, using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database; d. capture image objects from external sources, such as cameras and scanners, and store them in the database; or e. edit multimedia objects with an editing application and reload the updated object into the database”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “Methods And Apparatus For Using Multimedia Data Stored In A Relational Database In Web Applications” as taught by Diamond, because it would provide THOMAS’s method with the enhanced capability of “…clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods. The object's URL is transferred to another application, such as a Web page authoring tool for composing HTML pages. In addition, the clipboard may be used to capture a multimedia object from a device, such as a digital camera or scanner, or to fetch an object via the Internet, and to then store the new object in a selected row and column location in a selected database table…” (Diamond: column 2, lines 22-37)
For claim 4, THOMAS, SUTOU and Diamond disclose the media of claim 1, wherein the image search prompt interface is generated at the content application without user intervention, the image prompt interface comprises a thumbnail representation of an image associated with the image identifier and a selectable option to not execute the image search operation (Diamond: column 8, lines 32-38, “When a multimedia object is stored in a table, certain attributes of the object may need to be set. Enter the name for the new Set Attribute procedure. If more than one column was specified in Step 9, the clipboard prompts the user for Get Object, Put Object, and Set Object procedures for those columns”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “Methods And Apparatus For Using Multimedia Data Stored In A Relational Database In Web Applications” as taught by Diamond, because it would provide THOMAS’s method with the enhanced capability of “…clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods. The object's URL is transferred to another application, such as a Web page authoring tool for composing HTML pages. In addition, the clipboard may be used to capture a multimedia object from a device, such as a digital camera or scanner, or to fetch an object via the Internet, and to then store the new object in a selected row and column location in a selected database table…” (Diamond: column 2, lines 22-37)
For claim 5, THOMAS, SUTOU and Diamond disclose the media of claim 1, wherein upon receiving the indication via the image search prompt interface to execute the image search operation, the method further comprises generating a graphic edit tool interface of the content application that displays a prompt to crop the image within the content application (SUTOU: paragraph [0094], “…the user can search for content using a keyword, another related user, a genre, and the like. In the present embodiment, when the search button 1020 is pressed, the browser function 124 executes content search on the service on the basis of the input accepted by the input area 1010…” paragraph [0097], “In the example shown in the figure, a part of the content image 3041 displayed in the display area 3040a is cut out as a captured image 3043 through a drag & drop operation performed by the user, and is displayed as an image 1016 in the input area 1010. In this way, the user cuts out a specific person or object that appears in the content image as the captured image 3043, and can communicate with other users about the person or the object on the social media.” Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD” as taught by SUTOU, because it would provide THOMAS’s method with the enhanced capability of “…to provide an information processing apparatus and an information processing method which are novel and improved, and which are capable of providing a user interface that makes it easier for a user to utilize cross-sectionally information acquired through a plurality of operations performed by the information processing apparatus.” (SUTOU: paragraph [0005])
For claim 6, THOMAS, SUTOU and Diamond disclose the media of claim 1, wherein the image search results page is displayed in combination with a link that operates as an entry point to an external application, wherein the link comprises a thumbnail representation of the image (THOMAS: page 1, “Android Device…” page 2, “…would be nice to see if someone's profile pic in a dating app were actually their own…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 5, last screenshot). 
Additionally, SUTOU also discloses wherein the image search results page is displayed in combination with a link, wherein the link comprises a thumbnail representation of the image (SUTOU: paragraph [0060], “…In this case, for example, when the drag operation on the image 1041 is started, the browser function 124 acquires a link set in the image 1041 and a uniform resource locator (URL) of a source, and generates the image 1013 using the image acquired by the URL as a source. In addition, when the drag operation on the image 1041 is finished in the input area 1010, the browser function 124 causes the input area 1010 to display the image 1013, and internally retains the acquired URL for a search or posting to be performed afterward…” paragraph [0061], “FIG. 6 is a diagram showing a state in which the user presses the search button 1020 in the state shown in FIG. 5. When the search button 1020 is pressed, the browser function 124 transmits to a server the URL of the image 1041 as a search condition, for example, and thus executes information search using the image 1041 as a condition. In this state, the image 1041 may be displayed continuously in (or may be deleted from) the input area 1010. In the display area 1040a, information search results 1043 obtained by using the image 1041 as a condition are displayed. The information search results 1043 may include preview images of the search results, links to the search results, and the like. On the other hand, in the display area 1040b, the time line 1042 of social media displayed in the state shown in FIG. 4 is displayed continuously.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD” as taught by SUTOU, because it would provide THOMAS’s method with the enhanced capability of “…to provide an information processing apparatus and an information processing method which are novel and improved, and which are capable of providing a user interface that makes it easier for a user to utilize cross-sectionally information acquired through a plurality of operations performed by the information processing apparatus.” (SUTOU: paragraph [0005]).
For claim 9, THOMAS and SUTOU and Diamond disclose the system of claim 7, where the set of integrated custom actions that define the entry points include each the following: Page 28 of 33Nonprovisional Patent ApplicationIP-P3339US1 /EBAY.280882a share image action of the native operating system that allows sharing an image to execute the image search (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…”);  
a share URL action of the native operating system that allows sharing a URL to execute the image search (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…”).
However, THOMAS does not explicitly disclose a copy share URL action of the native operating system, wherein a clipboard manager is queried to identify image identifiers to execute the image search; and 
a drag and drop action of the native operating system that is used identify an image dragged and dropped to execute the image search.  
SUTOU discloses a drag and drop action of the native operating system that is used identify an image dragged and dropped to execute the image search (SUTOU: paragraph [0060], “…In this case, for example, when the drag operation on the image 1041 is started, the browser function 124 acquires a link set in the image 1041 and a uniform resource locator (URL) of a source, and generates the image 1013 using the image acquired by the URL as a source. In addition, when the drag operation on the image 1041 is finished in the input area 1010, the browser function 124 causes the input area 1010 to display the image 1013, and internally retains the acquired URL for a search…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD” as taught by SUTOU, because it would provide THOMAS’s method with the enhanced capability of “…to provide an information processing apparatus and an information processing method which are novel and improved, and which are capable of providing a user interface that makes it easier for a user to utilize cross-sectionally information acquired through a plurality of operations performed by the information processing apparatus.” (SUTOU: paragraph [0005])
However, THOMAS and SUTOU do not explicitly disclose a copy share URL action of the native operating system, wherein a clipboard manager is queried to identify image identifiers to execute the image search.
Diamond discloses a copy share URL action of the native operating system, wherein a clipboard manager is queried to identify image identifiers to execute the image search (Diamond: column 2, lines 22-37, “…the clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods…” Column 3, lines 15-28, “…The clipboard helps the user to easily capture, store, and retrieve multimedia Web objects. Using its drag-and-drop features, multimedia objects can be retrieved from a database and displayed in a Web browser and other Web applications. When a visual representation of a multimedia object stored in a database is dragged and dropped into the screen area displayed by a Web authoring tools, the clipboard supplies the tool with the necessary URL for retrieving the stored object from the database. Using the clipboard, the user can also capture multimedia objects from executing applications, from connected devices, or from the Internet, and store these objects in the database.” Column 3, line 54-column 4, line 9, “The clipboard 117 integrates multimedia data into Web and Java applications. Using the clipboard application, users can more easily store image, audio, and video data objects in a relational database server. URLs referencing such database-resident objects can be transferred between applications using the clipboard functions "copy" and "paste" as well as by "drag-and-drop" methods in the familiar way that file and memory based objects are manipulated by the standard clipboard features implemented by an operating system. For example, using the clipboard, the user can automatically transfer or manipulate the URLs needed to: a. retrieve multimedia objects from the database; b. drag references to multimedia objects stored in the database to a Web authoring tool; c. capture multimedia objects from files or URLs and store them in the database; d. capture image objects from external sources, such as cameras and scanners, and store them in the database; or e. edit multimedia objects with an editing application and reload the updated object into the database”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “Methods And Apparatus For Using Multimedia Data Stored In A Relational Database In Web Applications” as taught by Diamond, because it would provide THOMAS’s method with the enhanced capability of “…clipboard program provides a graphical user interface which may be used to easily identify and retrieve a multimedia object stored in the database and automatically place the URL which specifies that object in a Web page by using conventional "copy and paste" and "drag-and-drop" methods. The object's URL is transferred to another application, such as a Web page authoring tool for composing HTML pages. In addition, the clipboard may be used to capture a multimedia object from a device, such as a digital camera or scanner, or to fetch an object via the Internet, and to then store the new object in a selected row and column location in a selected database table…” (Diamond: column 2, lines 22-37)
For claim 10, THOMAS, SUTOU and Diamond disclose the system of claim 9, wherein the share URL action operates with an extract thumbnail service to extract at least a thumbnail representation of the image based on a URL identified from the share URL action (SUTOU: paragraph [0060], “In this case, for example, when the drag operation on the image 1041 is started, the browser function 124 acquires a link set in the image 1041 and a uniform resource locator (URL) of a source, and generates the image 1013 using the image acquired by the URL as a source. In addition, when the drag operation on the image 1041 is finished in the input area 1010, the browser function 124 causes the input area 1010 to display the image 1013, and internally retains the acquired URL for a search or posting to be performed afterward.” Paragraph [0061], “FIG. 6 is a diagram showing a state in which the user presses the search button 1020 in the state shown in FIG. 5. When the search button 1020 is pressed, the browser function 124 transmits to a server the URL of the image 1041 as a search condition, for example, and thus executes information search using the image 1041 as a condition. In this state, the image 1041 may be displayed continuously in (or may be deleted from) the input area 1010. In the display area 1040a, information search results 1043 obtained by using the image 1041 as a condition are displayed. The information search results 1043 may include preview images of the search results, links to the search results, and the like. On the other hand, in the display area 1040b, the time line 1042 of social media displayed in the state shown in FIG. 4 is displayed continuously”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD” as taught by SUTOU, because it would provide THOMAS’s method with the enhanced capability of “…to provide an information processing apparatus and an information processing method which are novel and improved, and which are capable of providing a user interface that makes it easier for a user to utilize cross-sectionally information acquired through a plurality of operations performed by the information processing apparatus.” (SUTOU: paragraph [0005])
For claim 11, it is a system claim having similar limitations as cited in claims 1 and 4-5. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 4-5.
For claim 12, THOMAS, SUTOU and Diamond disclose the system of claim 10, further comprising a content platform configured to:
receive the image or image identifier from the content application (THOMAS: page 1, “Android Device…” page 2, “…would be nice to see if someone's profile pic in a dating app were actually their own…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 4, left and right screenshots, page 5, screenshots);
identify the image search results from the image store for the plurality of products associated with the content platform (THOMAS: page 1, “Android Device…” page 2, “…would be nice to see if someone's profile pic in a dating app were actually their own…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 4, left and right screenshots, page 5, screenshots); and
communicate the image search results to the content application (THOMAS: page 1, “Android Device…” page 2, “…would be nice to see if someone's profile pic in a dating app were actually their own…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 4, left and right screenshots, page 5, screenshots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD” as taught by SUTOU, because it would provide THOMAS’s method with the enhanced capability of “…to provide an information processing apparatus and an information processing method which are novel and improved, and which are capable of providing a user interface that makes it easier for a user to utilize cross-sectionally information acquired through a plurality of operations performed by the information processing apparatus.” (SUTOU: paragraph [0005])
For claim 18, it is a method claim having similar limitations as cited in claims 9-10. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claims 9-10.

Claims 7, 8, 13, 14, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DALLAS THOMAS (“Use Google's Reverse Image Search on Your Android Device,” 10 February 2017, hereinafter THOMAS), in view of SUTOU et al. (U.S. Pub. No.: US 20150046860, hereinafter “SUTOU”).
For claim 7, it is a system claim having similar limitations as cited in claim 1. Thus, claim 7 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 8, it is a system claim having similar limitations as cited in claim 2. Thus, claim 8 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 13, THOMAS and SUTOU discloses the system of claim 7, wherein the content application is further configured to:
cause display of the image search results page comprising the image search results based on the image, wherein the image search results page is displayed via an interface of the content application (THOMAS: page 1, “Android Device…” page 2, “…would be nice to see if someone's profile pic in a dating app were actually their own…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 5, screenshots).
However, THOMAS does not explicitly disclose cause display of the image search results page comprising the image search results based on the image, wherein the image search results page is displayed via an interface of an external application.
SUTOU discloses cause display of the image search results page comprising the image search results based on the image, wherein the image search results page is displayed via an interface of an external application (SUTOU: paragraph [0060], “…In this case, for example, when the drag operation on the image 1041 is started, the browser function 124 acquires a link set in the image 1041 and a uniform resource locator (URL) of a source, and generates the image 1013 using the image acquired by the URL as a source. In addition, when the drag operation on the image 1041 is finished in the input area 1010, the browser function 124 causes the input area 1010 to display the image 1013, and internally retains the acquired URL for a search or posting to be performed afterward…” paragraph [0061], “FIG. 6 is a diagram showing a state in which the user presses the search button 1020 in the state shown in FIG. 5. When the search button 1020 is pressed, the browser function 124 transmits to a server the URL of the image 1041 as a search condition, for example, and thus executes information search using the image 1041 as a condition. In this state, the image 1041 may be displayed continuously in (or may be deleted from) the input area 1010. In the display area 1040a, information search results 1043 obtained by using the image 1041 as a condition are displayed. The information search results 1043 may include preview images of the search results, links to the search results, and the like. On the other hand, in the display area 1040b, the time line 1042 of social media displayed in the state shown in FIG. 4 is displayed continuously.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD” as taught by SUTOU, because it would provide THOMAS’s method with the enhanced capability of “…to provide an information processing apparatus and an information processing method which are novel and improved, and which are capable of providing a user interface that makes it easier for a user to utilize cross-sectionally information acquired through a plurality of operations performed by the information processing apparatus.” (SUTOU: paragraph [0005]).
For claim 14, THOMAS and SUTOU discloses the system of claim 7, wherein the image search results page is displayed in combination with a link that operates as an entry point to an external application (THOMAS: page 1, “Android Device…” page 2, “…would be nice to see if someone's profile pic in a dating app were actually their own…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…Some apps may allow you to share the image directly…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” page 5, last screenshot). 
However, THOMAS does not explicitly disclose wherein the link comprises a thumbnail representation of the image, wherein the thumbnail representation of the image is displayed in an image search input bar
SUTOU discloses wherein the link comprises a thumbnail representation of the image, wherein the thumbnail representation of the image is displayed in an image search input bar (SUTOU: paragraph [0060], “…In this case, for example, when the drag operation on the image 1041 is started, the browser function 124 acquires a link set in the image 1041 and a uniform resource locator (URL) of a source, and generates the image 1013 using the image acquired by the URL as a source. In addition, when the drag operation on the image 1041 is finished in the input area 1010, the browser function 124 causes the input area 1010 to display the image 1013, and internally retains the acquired URL for a search or posting to be performed afterward…” paragraph [0061], “FIG. 6 is a diagram showing a state in which the user presses the search button 1020 in the state shown in FIG. 5. When the search button 1020 is pressed, the browser function 124 transmits to a server the URL of the image 1041 as a search condition, for example, and thus executes information search using the image 1041 as a condition. In this state, the image 1041 may be displayed continuously in (or may be deleted from) the input area 1010. In the display area 1040a, information search results 1043 obtained by using the image 1041 as a condition are displayed. The information search results 1043 may include preview images of the search results, links to the search results, and the like. On the other hand, in the display area 1040b, the time line 1042 of social media displayed in the state shown in FIG. 4 is displayed continuously.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “Use Google's Reverse Image Search on Your Android Device” as taught by THOMAS by implementing “INFORMATION PROCESSING APPARATUS AND INFORMATION PROCESSING METHOD” as taught by SUTOU, because it would provide THOMAS’s method with the enhanced capability of “…to provide an information processing apparatus and an information processing method which are novel and improved, and which are capable of providing a user interface that makes it easier for a user to utilize cross-sectionally information acquired through a plurality of operations performed by the information processing apparatus.” (SUTOU: paragraph [0005]).
For claim 15, it is a method claim having similar limitations as cited in claim 7. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 16, THOMAS and SUTOU discloses the method of claim 15, wherein the image identifier is received based on:
receiving, at the first external application, an indication to launch a native operating system integrated custom action interface (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” Pages 4-5, screenshots);
generating the native operating system integrated custom action interface in the first external application (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” Pages 4-5, screenshots); and
receiving an indication to execute an action using the native operating system integrated custom action interface associated with an image or URL in the first external application (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are higher quality versions of the image by tapping "More Sizes," and you can scroll down on this same page to view visually similar images…” Pages 4-5, screenshots).
For claim 17, THOMAS and SUTOU discloses the method of claim 15, wherein the first integrated custom action is a share image action of the native operating system that allows sharing the image identifier as an image to execute the image search (THOMAS: page 1, “Android Device…” page 2, “…an app to bridge this gap in functionality. It allows you to do a Google Images search for any picture on your phone… the first thing you'll need to do is install the app, which is called Image Search…” page 3, “…open the picture in your gallery app and press the Share button there…” Page 4, “…Once you've shared the image, just select "Image Search" from Android's share menu, then wait a second or two for the picture to be uploaded. At this point, you'll be taken to the Google Images search results page for this picture, where you can see if the image has appeared elsewhere online. You can also see if there are”).  
For claim 19, it is a method claim having similar limitations as cited in claims 1 and 5. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claims 1 and 5.
For claim 20 it is a method claim having similar limitations as cited in claim 12. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 12.

                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/          Examiner, Art Unit 2169